Exhibit 10.2

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

Dated as of September 11, 2012

among

LYONDELL CHEMICAL COMPANY,

EQUISTAR CHEMICALS, LP

and

LYONDELLBASELL ACETYLS, LLC,

as Originators,

THE OTHER ORIGINATORS FROM TIME TO TIME PARTY HERETO,

LYONDELL CHEMICAL COMPANY,

as Servicer,

and

LYB RECEIVABLES LLC,

as Buyer



--------------------------------------------------------------------------------

CONTENTS

 

Clause     Subject Matter    Page   ARTICLE I    AGREEMENT TO PURCHASE AND SELL
   SECTION 1.1 Agreement To Purchase and Sell      1    SECTION 1.2 Timing of
Purchases      3    SECTION 1.3 Consideration for Purchases      3    SECTION
1.4 Purchase and Sale Termination Date      3    SECTION 1.5 Intention of the
Parties      3    ARTICLE II    PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
   SECTION 2.1 Purchase Report      4    SECTION 2.2 Calculation of Purchase
Price      4    ARTICLE III    CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE   
SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment      5    SECTION 3.2 Subsequent Purchase Price Payments      6   
SECTION 3.3 Letters of Credit      7    SECTION 3.4 Settlement as to Specific
Receivables and Dilution.      8    SECTION 3.5 Reconveyance of Receivables     
9    ARTICLE IV    CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS    SECTION
4.1 Conditions Precedent to Initial Purchase      9    SECTION 4.2 Certification
as to Representations and Warranties      10    SECTION 4.3 Additional
Originators      10    ARTICLE V    REPRESENTATIONS AND WARRANTIES OF THE
ORIGINATORS    SECTION 5.1 Existence and Power      11    SECTION 5.2 Company
and Governmental Authorization, Contravention      11    SECTION 5.3 Binding
Effect of Agreement      12    SECTION 5.4 Accuracy of Information      12   
SECTION 5.5 Actions, Suits      12    SECTION 5.6 No Material Adverse Effect   
  12    SECTION 5.7 Names and Location      12    SECTION 5.8 Margin Stock     
12    SECTION 5.9 Eligible Receivables      13    SECTION 5.10 Credit and
Collection Policy      13    SECTION 5.11 Investment Company Act      13   
SECTION 5.12 No Sanctions      13    SECTION 5.13 Financial Condition      13   
SECTION 5.14 Tax Status      13   

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause     Subject Matter    Page  

SECTION 5.15 ERISA

     13   

SECTION 5.16 Bulk Sales

     14   

SECTION 5.17 No Fraudulent Conveyance

     14   

SECTION 5.18 Ordinary Course of Business

     14   

SECTION 5.19 Perfection; Good Title

     14   

SECTION 5.20 Reaffirmation of Representations and Warranties by each Originator

     14    ARTICLE VI    COVENANTS OF THE ORIGINATORS   

SECTION 6.1 Covenants

     15   

SECTION 6.2 Separateness Covenants

     19    ARTICLE VII    ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF
RECEIVABLES   

SECTION 7.1 Rights of the Buyer

     20   

SECTION 7.2 Responsibilities of the Originators

     20   

SECTION 7.3 Further Action Evidencing Purchases

     21   

SECTION 7.4 Application of Collections

     21    ARTICLE VIII    PURCHASE AND SALE TERMINATION EVENTS   

SECTION 8.1 Purchase and Sale Termination Events

     22   

SECTION 8.2 Remedies

     22    ARTICLE IX    INDEMNIFICATION   

SECTION 9.1 Indemnities by the Originators

     23    ARTICLE X    MISCELLANEOUS   

SECTION 10.1 Amendments, etc

     24   

SECTION 10.2 Notices, etc

     24   

SECTION 10.3 No Waiver; Cumulative Remedies

     25   

SECTION 10.4 Binding Effect; Assignability

     25   

SECTION 10.5 Governing Law

     25   

SECTION 10.6 Costs, Expenses and Taxes

     25   

SECTION 10.7 SUBMISSION TO JURISDICTION

     26   

SECTION 10.8 WAIVER OF JURY TRIAL

     26   

SECTION 10.9 Captions and Cross References; Incorporation by Reference

     26   

SECTION 10.10 Execution in Counterparts

     26   

SECTION 10.11 Acknowledgment and Agreement

     27   

SECTION 10.12 No Proceeding

     27   

SECTION 10.13 Limited Recourse

     27   

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause     Subject Matter    Page

SCHEDULES

 

Schedule I Location of Each Originator

Schedule II Location of Books and Records of Originators

Schedule III Trade Names

Schedule IV Notice Addresses

EXHIBITS

 

Exhibit A Form of Purchase Report

Exhibit B Form of Subordinated Note

Exhibit C Form of Joinder Agreement

 

-iii-



--------------------------------------------------------------------------------

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
September 11, 2012 is entered into among LYONDELL CHEMICAL COMPANY, a Delaware
corporation (“Lyondell Chemical”), EQUISTAR CHEMICALS, LP, a Delaware limited
partnership, and LYONDELLBASELL ACETYLS, LLC, a Delaware limited liability
company (together with the other Persons that from time to time become parties
hereto as originators, the “Originators” and each, an “Originator”), LYONDELL
CHEMICAL COMPANY, as initial Servicer (as defined below), and LYB RECEIVABLES
LLC, a Delaware limited liability company (the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, Lyondell Chemical, as initial Servicer
(in such capacity, the “Servicer”), the Purchasers and Purchaser Agents from
time to time party thereto, and PNC Bank, National Association, as LC Bank and
as Administrator.

BACKGROUND:

1. The Buyer is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by Lyondell Chemical.

2. The Originators generate Receivables in the ordinary course of their
businesses.

3. The Originators wish to sell and/or, in the case of Lyondell Chemical,
contribute Receivables to the Buyer, and the Buyer is willing to purchase and/or
accept such Receivables from the Originators, on the terms and subject to the
conditions set forth herein.

4. The Originators and the Buyer intend this transaction to be a true sale
and/or, in the case of Lyondell Chemical, an absolute conveyance of Receivables
by each Originator to the Buyer, providing the Buyer with the full benefits of
ownership of the Receivables, and the Originators and the Buyer do not intend
the transactions hereunder to be characterized as a loan from the Buyer to any
Originator.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

Purchase and Sale Agreement



--------------------------------------------------------------------------------

(a) each Receivable (other than a Contributed Receivable) of such Originator
that existed and was owing to such Originator at the closing of such
Originator’s business on July 31, 2012 (the “Cut-Off Date”);

(b) each Receivable generated by such Originator from and including the Cut-Off
Date to but excluding the Purchase and Sale Termination Date;

(c) all of such Originator’s interest in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale of which gave rise to such Receivable;

(d) all instruments and chattel paper that may evidence such Receivable;

(e) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(f) solely to the extent applicable to such Receivable, all of such Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

(g) all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each lock-box address and all Lock-Box Accounts, into
which any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

(h) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any

 

2



--------------------------------------------------------------------------------

Receivable is intended to be assumed by the Buyer hereunder, and any such
assumption is expressly disclaimed. The property, proceeds and rights described
in clauses (c) through (h) above, including with respect to any Contributed
Receivable, are herein referred to as the “Related Rights”, and the Buyer’s
foregoing commitment to purchase Receivables and Related Rights is herein called
the “Purchase Facility.”

SECTION 1.2 Timing of Purchases.

(a) Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in (i) each Receivable (other than Contributed
Receivables) that existed and was owing to such Originator at the Cut-Off Date,
(ii) all Receivables (other than Contributed Receivables) created by such
Originator from and including the Cut-Off Date, to and including the Closing
Date, and (iii) all Related Rights with respect thereto.

(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Originators shall have given written
notice to the Buyer, the Administrator and each Purchaser Agent at or prior to
10:00 a.m. (New York City time) that the Originators desire to terminate this
Agreement.

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables and Related Rights, including
without limitation, all Receivables, if any, constituting general intangibles as
defined in the UCC, and all Related Rights be construed as a valid and perfected
sale and absolute assignment (without recourse except as provided herein) of
such Receivables and Related Rights by such Originator to the Buyer (rather than
the grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator. The parties acknowledge that certain terms used under
Article 9 of the UCC as enacted in the State of New York and any other
applicable jurisdiction (without distinguishing the applicable jurisdiction,
“Article 9”) for secured loan transactions also apply to outright sales of
receivables, including “debtor,” “secured party,” and “security interest,” which
applies to the buyer’s outright ownership interest. Thus, such terms, and other
terms used in Article 9, will apply to this Agreement, and may be used in this
Agreement or in connection with this Agreement and such

 

3



--------------------------------------------------------------------------------

use does not affect the nature of the outright sale of the Receivables by the
Originators to the Buyer. Thus, under the Article 9 drafting convention, the
outright sale of the Receivables may be described as a transaction by which the
Originators have granted to the Buyer a security interest in, among other
things, the Receivables. However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables and Related Rights, including without
limitation any Receivables constituting general intangibles, is not construed to
be both a valid and perfected sale and absolute assignment of such Receivables
and Related Rights, and a conveyance of such Receivables and Related Rights that
is prior to the rights of and enforceable against all other Persons at any time,
including without limitation lien creditors, secured lenders, purchasers and any
Person claiming through such Originator, then, it is the intent of such
Originator and the Buyer that (i) this Agreement also shall be deemed to be, and
hereby is, a security agreement within the meaning of the UCC; and (ii) such
Originator shall be deemed to have granted to the Buyer as of the date of this
Agreement, and such Originator hereby grants to the Buyer a security interest
in, to and under all of such Originator’s right, title and interest in and to:
(A) the Receivables and the Related Rights now existing and hereafter created by
such Originator transferred or purported to be transferred hereunder, (B) all
monies due or to become due and all amounts received with respect thereto and
(C) all books and records of such Originator to the extent related to any of the
foregoing.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Purchase
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by Lyondell Chemical, on the Closing Date (in the case
of the Purchase Report to be delivered on the Closing Date);

(b) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by Lyondell Chemical, during the calendar month
immediately preceding such Monthly Purchase Report Date (in the case of each
subsequent Purchase Report); and

(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.4 (a) and (b).

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

 

4



--------------------------------------------------------------------------------

PP      =       OB x FMVD where:       PP      =       Purchase Price for each
Receivable as calculated on the relevant Payment Date. OB      =       The
Outstanding Balance of such Receivable on the relevant Payment Date. FMVD      =
      Fair Market Value Discount, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last day of the calendar month immediately preceding such
Payment Date) and the denominator of which is 365 or 366, as applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment.

(a) On the Closing Date, Lyondell Chemical shall, and hereby does, contribute to
the capital of the Buyer Receivables and Related Rights consisting of each
Receivable of Lyondell Chemical that existed and was owing to Lyondell Chemical
on the Closing Date beginning with the oldest of such Receivables and continuing
chronologically thereafter such that the aggregate outstanding balance of all
equity held by Lyondell Chemical in the Buyer, after giving effect to such
contribution, shall be at least equal to the Required Capital Amount. Each
Receivable contributed by Lyondell Chemical to the capital of the Buyer pursuant
to this Section 3.1 and Section 3.2 below is herein referred to as a
“Contributed Receivable”.

(b) On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to pay to each Originator the Purchase Price for the purchase to be
made from such Originator on the Closing Date partially in cash (in an amount to
be agreed between the Buyer and such Originator and set forth in the initial
Purchase Report) (and solely in the case of Lyondell Chemical, if elected by
Lyondell Chemical in its sole discretion, by accepting a contribution to its
capital) and partially by issuing a promissory note in the form of Exhibit B to
such Originator (each such promissory note, as it may be amended, supplemented,
endorsed or otherwise modified from time to time, together with all promissory
notes issued from time to time in substitution therefor or renewal thereof in
accordance with the Transaction Documents, each being herein called a
“Subordinated Note”) with an initial principal amount equal to the remaining
Purchase Price payable to such Originator.

 

5



--------------------------------------------------------------------------------

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay to each Originator the Purchase Price for
the Receivables generated by such Originator on such Payment Date:

(a) First, in cash to the extent the Buyer has cash available therefor (and such
payment is not prohibited under the Receivables Purchase Agreement) and/or, if
requested by such Originator, by causing the LC Bank to issue one or more
Letters of Credit in accordance with Section 3.3 and on the terms and subject to
the conditions of this Article III and the Receivables Purchase Agreement;

(b) Second, solely in the case of Lyondell Chemical, if elected by Lyondell
Chemical in its sole discretion, to the extent any portion of the Purchase Price
remains unpaid, by accepting a contribution of such Receivable and the Related
Rights to its capital in an amount equal to such remaining unpaid portion of
such Purchase Price; and

(c) Third, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount;

provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes;
provided, further, however, that the foregoing shall not be construed to require
Lyondell Chemical to make any capital contribution to the Buyer. For the
avoidance of doubt, no portion of the Purchase Price shall be deemed to remain
unpaid for purposes of the foregoing to the extent that a Letter of Credit has
been issued and applied as a credit against the Purchase Price pursuant to
Section 3.3.

“Net Worth” has the meaning set forth in the Receivables Purchase Agreement.

“Required Capital Amount” means $100,000,000.

The Servicer shall make all appropriate record keeping entries with respect to
each of the Subordinated Notes to reflect the foregoing payments and payments
and reductions made pursuant to Sections 3.3 and 3.4, and the Servicer’s books
and records shall constitute rebuttable presumptive evidence of the principal
amount of, and accrued interest on, each of the Subordinated Notes at any time.
Each Originator hereby irrevocably authorizes the Servicer to mark the
Subordinated Notes “CANCELED” and to return such Subordinated Notes to the Buyer
upon the final payment thereof after the occurrence of the Purchase and Sale
Termination Date.

 

6



--------------------------------------------------------------------------------

SECTION 3.3 Letters of Credit.

(a) An Originator may request that the Purchase Price for Receivables sold on a
Payment Date be paid by the Buyer procuring the issuance of a Letter of Credit
by the LC Bank. Upon the request of an Originator, and on the terms and
conditions for issuing Letters of Credit under the Receivables Purchase
Agreement (including any limitations therein on the amount of any such
issuance), the Buyer agrees to cause the LC Bank to issue, on the Payment Dates
specified by such Originator, Letters of Credit on behalf of the Buyer (and, if
applicable, on behalf of, or for the account of, such Originator or an Affiliate
of such Originator) in favor of the beneficiaries elected by such Originator or
Affiliate of such Originator, with the consent of the Buyer. The aggregate
stated amount of the Letters of Credit being issued on any Payment Date on
behalf of any Originator or an Affiliate of such Originator shall constitute a
credit against the aggregate Purchase Price otherwise payable by the Buyer to
such Originator on such Payment Date pursuant to Section 3.2. To the extent that
the aggregate stated amount of the Letters of Credit being issued on any Payment
Date exceeds the aggregate Purchase Price payable by the Buyer to an Originator
on such Payment Date, such excess shall be deemed to be a (i) reduction in the
outstanding principal balance of (and, to the extent necessary, the accrued but
unpaid interest on) the Subordinated Note payable to such Originator and/or
(ii) a reduction in the Purchase Price payable on the Payment Dates immediately
following the date any such Letter of Credit is issued. In the event that any
such Letter of Credit issued pursuant to this Section 3.3 (i) expires or is
cancelled or otherwise terminated with all or any portion of its stated amount
undrawn, (ii) has its stated amount decreased (for a reason other than a drawing
having been made thereunder) or (iii) the Buyer’s Reimbursement Obligation in
respect thereof is reduced for any reason other than by virtue of a payment made
in respect of a drawing thereunder, then an amount equal to such undrawn amount
or such reduction, as the case may be, shall either be paid in cash to such
Originator on the next Payment Date or, if the Buyer does not then have cash
available therefor, shall be deemed to be (x) solely in the case of Lyondell
Chemical, if elected by Lyondell Chemical in its sole discretion, a contribution
to the capital of the Buyer, and (y) otherwise, added to the outstanding
principal balance of the Subordinated Note issued to such Originator. Under no
circumstances shall any Originator (or any Affiliate thereof (other than the
Buyer)) have any reimbursement or recourse obligations in respect of any Letter
of Credit.

(b) In the event that any Originator requests that any purchases be paid for by
the issuance of a Letter of Credit hereunder, such Originator shall on a timely
basis provide the Buyer with such information as is necessary for the Buyer to
obtain such Letter of Credit from the LC Bank, and shall notify the Buyer, the
Servicer, each Purchaser Agent and the Administrator of the allocations
described in clause (a) above. Such allocations shall be binding on the Buyer
and the applicable Originator, absent manifest error.

(c) Each Originator agrees to be bound by the terms of each Letter of Credit
Application referenced in the Receivables Purchase Agreement and that each
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank, in each case subject to
the terms and conditions set forth in the Receivables Purchase Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 3.4 Settlement as to Specific Receivables and Dilution.

(a) If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.9 or
5.19 are not true with respect to such Receivable or (ii) as a result of any
action or inaction (other than solely as a result of the failure to collect such
Receivable due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor) of such
Originator, on any subsequent day, any of such representations or warranties set
forth in Sections 5.9 or 5.19 is no longer true with respect to such Receivable,
then the Purchase Price for such Receivable shall be reduced by an amount equal
to the Outstanding Balance of such Receivable and shall be accounted to such
Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.

(b) If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (a) reduced or canceled as a result of (i) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (ii) any change in
or cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable, (iii) any rebates, warranties,
allowances or charge-backs, or (iv) any setoff or credit in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (b) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), then the Purchase Price with respect to such
Receivable shall be reduced by the amount of such net reduction or dispute and
shall be accounted to such Originator as provided in clause (c) below.

(c) Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:

(i) to the extent of any outstanding principal balance under the Subordinated
Note payable to such Originator, shall be deemed to be a payment under, and
shall be deducted from the principal amount outstanding under, the Subordinated
Note payable to such Originator; and

(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Buyer by such Originator in the manner and for application as
described in the following proviso;

 

 

8



--------------------------------------------------------------------------------

provided, further, that at any time (x) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer by deposit in immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

SECTION 3.5 Reconveyance of Receivables. In the event that the Purchase Price of
a Receivable has been reduced to zero, and the credit for such reduction has
been applied pursuant to Section 3.4, the Buyer shall reconvey such Receivable
to such Originator, without representation or warranty, but free and clear of
all liens, security interests, charges, and encumbrances created by the Buyer.

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrator (as the Buyer’s assignee) and each Purchaser Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance reasonably
satisfactory to the Buyer and the Administrator (as the Buyer’s assignee) and
each Purchaser Agent:

(a) a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;

(b) good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrator (as the Buyer’s assignee) by the
Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;

(c) a certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrator (as the Buyer’s assignee) and each Purchaser Agent may
conclusively rely until such time as the Servicer, the Buyer, the Administrator
(as the Buyer’s assignee) and each Purchaser Agent shall receive from such
Person a revised certificate meeting the requirements of this clause (c));

(d) the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State of the jurisdiction of such
Originator’s organization as of a recent date, together with a copy of the
by-laws or other governing documents of such Originator (including all
amendments and modifications thereto), as applicable, each duly certified by the
Secretary or an Assistant Secretary of such Originator;

 

9



--------------------------------------------------------------------------------

(e) proper financing statements (Form UCC-1) that have been duly authorized and
name each Originator as the debtor/seller and the Buyer as the buyer/assignor
(and the Administrator, for the benefit of the Purchasers, as secured
party/assignee) of the Receivables generated by such Originator as may be
necessary or, in the Buyer’s or the Administrator’s reasonable opinion,
desirable under the UCC of all appropriate jurisdictions to perfect the Buyer’s
ownership interest in such Receivables and the Related Rights in which an
ownership or security interest has been assigned to it hereunder;

(f) a written search report listing all effective financing statements that name
the Originators as debtors or sellers and that are filed in all jurisdictions in
which filings may be made against such Person pursuant to the applicable UCC,
together with copies of such financing statements (none of which, except for
those described in the foregoing clause (e) (and/or released or terminated, as
the case may be, prior to the date hereof), shall cover any Receivable or any
Related Rights which are to be sold to the Buyer hereunder), and tax and
judgment lien search reports (including, without limitation, liens of the
Pension Benefit Guaranty Corporation) from a Person satisfactory to the Buyer
and the Administrator (as the Buyer’s assignee) showing no evidence of such
liens filed against any Originator;

(g) favorable opinions of counsel to the Originators, in form and substance
reasonably satisfactory to the Buyer, the Administrator and each Purchaser
Agent;

(h) a Subordinated Note in favor of each Originator, duly executed by the Buyer;
and

(i) Evidence of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered by it in
connection herewith.

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase of Receivables
generated by such Originator, shall be deemed to have certified that the
representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a material qualification and, in such case, such representation or
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a material qualification and, in such case,
such representation or warranty shall be true and correct as made) as of such
earlier date).

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrator and each Purchaser Agent (such consents not to be unreasonably
withheld or delayed); provided that the following conditions are satisfied on or
before the date of such addition:

 

10



--------------------------------------------------------------------------------

(a) the Servicer shall have given the Buyer, the Administrator and each
Purchaser Agent at least thirty days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrator or any Purchaser Agent may reasonably
request;

(b) such proposed additional Originator shall have executed and delivered to the
Buyer, the Administrator and each Purchaser Agent an agreement substantially in
the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c) such proposed additional Originator shall have delivered to the Buyer, the
Administrator (as the Buyer’s assignee) and each Purchaser Agent each of the
documents with respect to such Originator described in Section 4.1, in each case
in form and substance reasonably satisfactory to the Buyer, the Administrator
(as the Buyer’s assignee) and each Purchaser Agent;

(d) no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and

(e) no Termination Event or Unmatured Termination Event shall have occurred and
be continuing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby makes with respect to itself the
representations and warranties set forth in this Article V. In addition, the
Buyer also hereby makes the representation and warranty set forth in
Section 5.18 below.

SECTION 5.1 Existence and Power. Such Originator (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has the organizational power and authority to
transact the business in which it is engaged and proposes to engage and (iii) is
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.2 Company and Governmental Authorization, Contravention. The
execution, delivery and performance by such Originator of this Agreement and
each other Transaction Document to which it is a party (i) are within such
Originator’s organizational powers, (ii) have been duly authorized by all
necessary organizational action, (iii) require no authorization, consent,
license or exemption from, or filing or registration with, any governmental
body, agency or official, except (A) such approvals which have been obtained
prior to the Closing Date and remain in full force and effect, (B) the filing of
UCC financing statements and continuation statements and (C) such approvals, the
absence of which would not reasonably be expected have a Material Adverse
Effect, (iv) do not contravene, or constitute a default under, (A) any provision
of applicable law or any judgment, injunction, order or decree

 

11



--------------------------------------------------------------------------------

binding upon such Originator, (B) any provision of the organizational documents
of such Originator, (C) any covenant, indenture or agreement of or affecting
such Originator or any of its property, in each case, where such contravention
or default, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, and (v) do not result in the creation or
imposition of any lien prohibited by the Transaction Documents on any property
of such Originator.

SECTION 5.3 Binding Effect of Agreement. This Agreement and each other
Transaction Document to which it is a party constitute the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

SECTION 5.4 Accuracy of Information. All information heretofore furnished in
writing by such Originator to the Buyer, the Administrator, any Purchaser Agent
or any Purchaser for purposes of or in connection with this Agreement or any
other Transaction Document is true and accurate in all material respects on the
date such information is stated or certified; provided that to the extent any
such information was based upon or constitutes a forecast or projection, such
Originator represents only that it acted in good faith and utilized assumptions
reasonable at the time made.

SECTION 5.5 Actions, Suits. Except as disclosed in the Parent’s Form 10-K for
the fiscal year ended December 31, 2011, there is no litigation, arbitration or
governmental proceeding pending or, to the knowledge of such Originator,
threatened in writing against such Originator that (i) purports to adversely
affect the legality, validity or enforceability of this Agreement or any other
Transaction Document (other than such litigation that the Buyer and the
Administrator has reasonably determined to be frivolous) or (ii) would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.6 No Material Adverse Effect. Since December 31, 2011, there has been
no Material Adverse Effect.

SECTION 5.7 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I. The office(s) where such Originator keeps its records concerning the
Receivables is at the address(es) set forth in Schedule II.

SECTION 5.8 Margin Stock. Such Originator is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X, as issued by the Board of Governors of
the Federal Reserve System), and no Purchase Price payments or proceeds under
this Agreement will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

 

12



--------------------------------------------------------------------------------

SECTION 5.9 Eligible Receivables. Each Pool Receivable listed as an Eligible
Receivable in any Information Package or any other report delivered to the
Administrator or included as an Eligible Receivable in the calculation of the
Net Receivables Pool Balance on any date is an Eligible Receivable as of the
effective date of the information reported in such Information Package or other
report or as of the date of such calculation, as the case may be.

SECTION 5.10 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.

SECTION 5.11 Investment Company Act. Such Originator is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

SECTION 5.12 No Sanctions. Such Originator is not a Sanctioned Person. To such
Originator’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Pool Receivable owing by such Obligor. Such Originator and
its Affiliates: (i) have less than 15% of their assets in Sanctioned Countries;
and (ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither such
Originator nor any of its Subsidiaries engages in activities related to
Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

SECTION 5.13 Financial Condition. The consolidated balance sheets of the Parent
and its consolidated subsidiaries as of June 30, 2012 and the related statements
of income and shareholders’ equity of the Parent and its consolidated
subsidiaries for the fiscal quarter then ended, copies of which have been
furnished to the Administrator and each Purchaser Agent, present fairly in all
material respects the consolidated financial position of the Parent and its
consolidated subsidiaries for the period ended on such date, all in accordance
with GAAP consistently applied except as noted therein.

SECTION 5.14 Tax Status. Such Originator has (i) timely filed all material tax
returns (federal, state and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, which
are shown to be due and payable by it in such returns, other than taxes,
assessments and other governmental charges being contested in good faith, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Adequate provisions
in accordance with GAAP for taxes on the books of such Originator have been made
for all open years and for the current fiscal period.

SECTION 5.15 ERISA. Each member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of, and is in compliance in all
material respects with, ERISA and the Code to the extent applicable to it and,
other than a liability for premiums under Section 4007 of ERISA, does not owe
any liability to the PBGC or a Plan under Title IV of ERISA, except any such
matters as would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect. As of the Closing Date, no member of the Controlled
Group has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA except such liabilities as would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

SECTION 5.16 Bulk Sales. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

SECTION 5.17 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

SECTION 5.18 Ordinary Course of Business. Each of the Originators and Buyer
represents and warrants as to itself that each remittance of Collections by such
Originator to the Buyer under this Agreement will have been (i) in payment of a
debt incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and the Buyer and (ii) made in the ordinary course of
business or financial affairs of such Originator and the Buyer.

SECTION 5.19 Perfection; Good Title. Immediately preceding its sale or
contribution of each Receivable hereunder, such Originator was the owner of such
Receivable sold or contributed or purported to be sold or contributed, as the
case may be, free and clear of any Adverse Claims, and each such sale or
contribution hereunder constitutes a valid sale, transfer and assignment of all
of such Originator’s right, title and interest in, to and under the Receivables
sold or contributed by it, free and clear of any Adverse Claims. On or before
the date hereof and before the generation by such Originator of any new
Receivable to be sold, contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in such
Receivable against all creditors of and purchasers from such Originator will
have been duly filed in each filing office necessary for such purpose, and all
filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full. Upon the creation of each new Receivable sold,
contributed or otherwise conveyed or purported to be conveyed hereunder and on
the Closing Date for then existing Receivables, the Buyer shall have a valid and
perfected first priority ownership interest in each Receivable sold to it
hereunder, free and clear of any Adverse Claim.

SECTION 5.20 Reaffirmation of Representations and Warranties by each Originator.
On each day that a new Receivable is created, and when sold or contributed to
the Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
in all material respects (unless such representation or warranty contains a
material qualification and, in such case, such representation or warranty shall
be true and correct as made) on and as of such day (except for representations
and warranties which apply as to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date)).

 

14



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE ORIGINATORS

SECTION 6.1 Covenants. From the date hereof until the Final Payout Date, each
Originator will, unless the Administrator and the Buyer shall otherwise consent
in writing, perform the following covenants:

(a) Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and each Originator
shall furnish to the Buyer, the Administrator and each Purchaser Agent such
information (including non-financial information) as the Administrator or any
Purchaser Agent may from time to time reasonably request.

(b) Notice of Termination Events, Unmatured Termination Events, Purchase and
Sale Termination Events and Unmatured Purchase and Sale Termination Events. Each
Originator will notify the Buyer, the Administrator and each Purchaser Agent in
writing promptly upon (but in no event later than five Business Days after) a
financial or other officer learning of the occurrence of a Termination Event,
Unmatured Termination Event, Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event. Such notice shall be given by the chief
financial officer or chief accounting officer of the Servicer and shall describe
such Termination Event, Unmatured Termination Event, Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto.

(c) Conduct of Business. Each Originator will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
preserve and keep in full force and effect its existence and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business in each jurisdiction in which
its business is conducted, licenses, patents, trademarks, copyrights and other
proprietary rights; provided however, that nothing in this paragraph (c) shall
prevent any transaction permitted by paragraph (o) below or not otherwise
prohibited by this Agreement or any other Transaction Document.

(d) Compliance with Laws. Each Originator will comply with the requirements of
all laws, rules and regulations applicable to its property or business
operations, except in such instance where (i) any failure to comply therewith,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) the requirement to comply therewith is being
contested in good faith.

(e) Furnishing of Information and Inspection of Receivables. Each Originator
will furnish or cause to be furnished to the Buyer, the Administrator and each
Purchaser Agent from time to time such information with respect to the Pool
Receivables as the Buyer, the Administrator or any Purchaser Agent may
reasonably request. Each Originator will, during regular business hours upon
reasonable prior written notice, permit the Buyer, the Administrator and/or any
Purchaser Agent or their agents or representatives to (i) examine the books and
records relating to the Pool Receivables or other Pool Assets and (ii) visit the
offices and properties of such Originator for the purpose of examining such
books and records (subject to applicable restrictions or limitations on access
to any facility or information that is classified or

 

15



--------------------------------------------------------------------------------

restricted by contract (so long as any such contractual restrictions are not
created in contemplation of preventing the inspection rights under this
provision) or by law, regulation or governmental guidelines and in accordance
with applicable safety procedures), and (iii) discuss matters relating to the
Pool Receivables, other Pool Assets or such Originator’s performance under the
Transaction Documents to which it is a party with any of the officers of such
Originator and (only during the continuance of a Termination Event) its
independent accountants, in each case, having knowledge of such matters;
provided, that unless a Termination Event has occurred and is continuing,
(A) each Originator shall be required to reimburse the Administrator for only
one (1) such audit in any twelve-month period and (B) the Administrator and the
Purchaser Agents hereby agree to coordinate their due diligence visits.

(f) Payments on Receivables, Lock-Box Accounts. Each Originator will, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account or a Lock-Box. If any payments on the Pool Receivables or other
Collections are received by an Originator, it shall hold (or cause the Servicer
to hold) such payments in trust for the benefit of the Buyer (and the
Administrator, the Purchaser Agents and the Purchasers as the Buyer’s assignees)
and promptly (but in any event within one Business Day after receipt) remit such
funds into a Lock-Box Account. The Originators will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Agreement. The Originators
shall not permit funds other than Collections on Pool Receivables and other Pool
Assets to be deposited into any Lock-Box Account. If such funds are nevertheless
deposited into any Lock-Box Account, the Originators will cause the Servicer to,
within two Business Days identify and transfer such funds, to the appropriate
Person entitled to such funds. The Originators will not, and will not permit the
Servicer or other Person to commingle Collections or other funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled with any other
funds. The Originators shall only add (or permit the Servicer to add) a Lock-Box
Account (or the related Lock-Box), or a Lock-Box Bank to those listed in the
Receivables Purchase Agreement, if the Administrator has received notice of such
addition and an executed and acknowledged copy of a Lock-Box Agreement in form
and substance acceptable to the Administrator from any such new Lock-Box Bank.
The Originators shall only terminate (or permit the Servicer to terminate) a
Lock-Box Bank or close a Lock-Box Account (or the related Lock-Box) with the
prior written consent of the Administrator.

(g) Sales, Liens, etc. Except as otherwise provided herein, no Originator will
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Related Rights, or assign any right to receive income in respect
thereof.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted by
the Receivables Purchase Agreement, no Originator will, or will permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. Each Originator shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.

 

16



--------------------------------------------------------------------------------

(i) Fundamental Changes. Each Originator shall provide the Buyer and the
Administrator at least 30 days’ prior written notice before making any change in
such Originator’s name, location or making any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Purchase Agreement “seriously misleading” as such term (or similar term) is used
in the applicable UCC; each notice to the Buyer and the Administrator pursuant
to this sentence shall set forth the applicable change and the proposed
effective date thereof.

(j) Change in Credit and Collection Policy. No Originator will make any material
change in the Credit and Collection Policy without the prior written consent of
the Administrator and the Majority Purchaser Agents (such consent not to be
unreasonably withheld or delayed).

(k) Records. Each Originator will maintain and implement (or cause the Servicer
to maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(l) Ownership Interest, Etc. Each Originator shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest in the Pool Receivables, the Related Rights and Collections
with respect thereto, and a first priority perfected security interest in the
Pool Assets, in each case free and clear of any Adverse Claim, in favor of the
Buyer (and the Administrator (on behalf of the Purchasers), as the Buyer’s
assignee), including taking such action to perfect, protect or more fully
evidence the interest of the Buyer (and the Administrator (on behalf of the
Purchasers), as the Buyer’s assignee) as the Buyer, the Administrator or any
Purchaser Agent may reasonably request.

(m) Further Assurances. Each Originator hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Buyer or the Administrator may reasonably
request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder or under the Receivables Purchase Agreement and/or
security interest granted pursuant to the Receivables Purchase Agreement or any
other Transaction Document, or to enable the Buyer or the Administrator (on
behalf of the Purchasers) to exercise and enforce their respective rights and
remedies hereunder, under the Receivables Purchase Agreement or under any other
Transaction Document.

 

17



--------------------------------------------------------------------------------

(n) Transaction Information. None of the Originators, any Affiliate of an
Originator or any third party with which an Originator or any Affiliate thereof
has contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.

(o) Mergers, Acquisitions, Sales, etc.

(a) No Originator (other than any Originator that is also the Servicer under the
Receivables Purchase Agreement, so long as such Originator remains the Servicer)
shall (i) be a party to any merger, consolidation or other restructuring, except
(1) a merger of (x) an Originator into another Originator, (y) a Subsidiary of
the Parent into an Originator or (z) a merger of an Originator into a Subsidiary
of the Parent; provided that if the Originator is not the surviving entity of
any such merger, the surviving entity is added as an Originator pursuant to the
provisions of Section 4.3 or (2) a merger, consolidation or other restructuring
where the Buyer and the Administrator have each (A) received 30 days’ prior
notice thereof, (B) consented in writing thereto (such consent not to be
unreasonably withheld or delayed), (C) received executed copies of all
documents, certificates and opinions (including, without limitation, opinions
relating to bankruptcy and UCC matters) as the Buyer or the Administrator shall
reasonably request and (D) been satisfied that all other action to perfect and
protect the interests of the Buyer and the Administrator, on behalf of the
Purchasers, in and to the Receivables to be sold by it hereunder and other
Related Rights, as reasonably requested by the Buyer or the Administrator shall
have been taken by, and at the expense of, such Originator (including the filing
of any UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).

(b) At any time when any Originator is also the Servicer under the Receivables
Purchase Agreement, such Originator shall not sell substantially all of its
business or assets and shall not merge or consolidate with or into any other
Person unless (x) such sale, merger or consolidation is permitted by and
complies with the applicable terms of the Receivables Purchase Agreement
(including, without limitation, Section 2(m) of Exhibit IV thereof) and (y) if
such Originator is not the surviving entity, concurrently therewith, such
surviving entity shall have been added as an Originator pursuant to the
provisions of Section 4.3.

(p) OFAC. Such Originator will not use the proceeds of the sale of any
Receivable under this Agreement to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

 

18



--------------------------------------------------------------------------------

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

(a) such Originator shall not be involved in the day to day management of the
Buyer;

(b) such Originator shall maintain separate corporate records and books of
account from the Buyer and otherwise will observe corporate formalities and have
a separate area from the Buyer for its business (which may be located at the
same address as the Buyer, and, to the extent that it and the Buyer have offices
in the same location, there shall be a fair and appropriate allocation of
overhead costs between them, and each shall bear its fair share of such
expenses);

(c) the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

(d) except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

(e) such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);

(f) such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);

(g) such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;

(h) such Originator shall maintain an arm’s-length relationship with the Buyer;

(i) such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

 

19



--------------------------------------------------------------------------------

(j) such Originator shall not acquire obligations of the Buyer;

(k) such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;

(l) such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

(m) such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;

(n) such Originator shall not enter into, or be a party to, any transaction with
the Buyer, except in the ordinary course of its business and on terms which are
not less favorable to it than would be obtained in a comparable arm’s-length
transaction with an unrelated third party;

(o) such Originator shall not pay the salaries of the Buyer’s employees, if any;
and

(p) to the extent not already covered in paragraphs (a) through (p) above, such
Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 3 of Exhibit IV to the Receivables
Purchase Agreement.

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under the Receivables
Purchase Agreement (including, without limitation, the Administrator) to take
any and all steps in such Originator’s name necessary or desirable, in their
respective determination, to collect all amounts due under any and all
Receivables sold, contributed or otherwise conveyed or purported to be conveyed
by it hereunder, including, without limitation, endorsing the name of such
Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment; provided that the
Administrator shall not take any of the foregoing actions unless a Termination
Event has occurred and is continuing.

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

(a) Each Originator shall perform its obligations hereunder, and the exercise by
the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

 

20



--------------------------------------------------------------------------------

(b) None of the Buyer, the Servicer, the Purchasers, the Purchaser Agents or the
Administrator shall have any obligation or liability to any Obligor or any other
third Person with respect to any Receivables, Contracts related thereto or any
other related agreements, nor shall the Buyer, the Servicer, the Purchasers, the
Purchaser Agents or the Administrator be obligated to perform any of the
obligations of such Originator thereunder.

(c) Each Originator hereby grants to the Administrator an irrevocable power of
attorney, with full power of substitution, coupled with an interest, during the
occurrence and continuation of a Termination Event to take in the name of such
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by such
Originator or transmitted or received by the Buyer (whether or not from such
Originator) in connection with any Receivable sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder or Related Right.

SECTION 7.3 Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrator, evidencing that the Pool Receivables have been transferred in
accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrator. Each Originator agrees that from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further action that the Buyer, the Servicer, the Administrator or any
Purchaser Agent may reasonably request in order to perfect, protect or more
fully evidence the Receivables and Related Rights purchased by or contributed to
the Buyer hereunder, or to enable the Buyer to exercise or enforce any of its
rights hereunder or under any other Transaction Document. Without limiting the
generality of the foregoing, upon the request of the Buyer, the Administrator or
any Purchaser Agent, such Originator will execute (if applicable), authorize and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate.

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrator) to file one or more financing
or continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Receivables and Related Rights sold or otherwise
conveyed or purported to be conveyed by it hereunder and now existing or
hereafter generated by such Originator. If any Originator fails to perform any
of its agreements or obligations under this Agreement, the Buyer or its designee
or assignee (including, without limitation, the Administrator) may (but shall
not be required to) itself perform, or cause the performance of, such agreement
or obligation, and the expenses of the Buyer or its designee or assignee
(including, without limitation, the Administrator) incurred in connection
therewith shall be payable by such Originator.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

(a) The Termination Date shall have occurred; or

(b) Any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for three (3) Business Days; or

(c) Any representation or warranty made or deemed to be made by any Originator
(or any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered; provided,
that such circumstance shall not constitute a Purchase and Sale Termination
Event if such representation or warranty, or such information or report is
corrected promptly (but not later than five (5) days) after the Originator has
knowledge or receives notice thereof; provided, further that no breach of a
representation or warranty set forth in Sections 5.9 or 5.19 shall constitute a
Purchase and Sale Termination Event pursuant to this clause (c) if credit has
been given for a reduction of the Purchase Price, the outstanding principal
balance of the applicable Subordinated Note has been reduced or the applicable
Originator has made a cash payment to the Buyer, in any case, as required
pursuant to Section 3.4(c) with respect to such breach; or

(d) Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party on its part to be performed or observed and such failure shall
continue unremedied for thirty (30) days after the such Originator has knowledge
or receives written notice thereof.

SECTION 8.2 Remedies.

(a) Optional Termination. Upon the occurrence and during the continuation of a
Purchase and Sale Termination Event, the Buyer (and not the Servicer), shall
have the option, by notice to the Originators (with a copy to the Administrator
and the Purchaser Agents), to declare the Purchase Facility terminated.

(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Buyer shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
which the Buyer may have hereunder or under applicable law, each Originator,
severally and for itself alone and Lyondell Chemical, jointly and severally with
each Originator, hereby agrees to indemnify the Buyer and each of its officers,
directors, employees and agents (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities, penalties and related costs and expenses, including reasonable
Attorney Costs (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of, relating to or in connection with:

(a) the breach of any representation or warranty made by such Originator (or any
employee, officer or agent of such Originator) under or in connection with this
Agreement or any other Transaction Document;

(b) the transfer by such Originator of any interest in any Pool Receivable other
than the transfer of any Pool Receivable and Related Security to the Buyer
pursuant to this Agreement and the grant of a security interest to the Buyer
pursuant to this Agreement;

(c) the failure of such Originator to comply with the terms of any Transaction
Document or any applicable law (including with respect to any Receivable or
Related Security), or the nonconformity of any Pool Receivable or Related
Security with any such law;

(d) the lack of an enforceable ownership interest, or a first priority perfected
lien, in the Pool Receivables (and all Related Security) originated by such
Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

(e) any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the petrochemicals or other property,
products or services that are the subject of any Pool Receivable originated by
such Originator); and

(f) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable in the Receivables Pool
(including a defense based on such Receivable’s or the related Contract’s not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms) or any other claim resulting from the sale of
the petrochemicals or other property, products or services to such Receivable or
the furnishing or failure to furnish such petrochemicals or other property,
products or services;

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from

 

23



--------------------------------------------------------------------------------

the bad faith, gross negligence or willful misconduct of the Buyer, (y) result
from a claim brought by such Originator against the Buyer for breach of the
Buyer’s obligations under this Agreement or under any other Transaction
Document, if such Originator has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself and Lyondell Chemical, jointly and severally with each
Originator, shall contribute to the amount paid or payable by such Purchase and
Sale Indemnified Party to the maximum extent permitted under applicable law.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Buyer and each Originator, with the prior written consent of the
Administrator and the Majority Purchaser Agents.

(b) No failure or delay on the part of the Buyer, the Servicer, any Originator
or any third-party beneficiary in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Buyer, the
Servicer or any Originator in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Buyer or the
Servicer under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of the Administrator, any Purchaser or any
Purchaser Agent, at their respective address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile or electronic mail, when sent, receipt confirmed by
telephone or electronic means.

 

24



--------------------------------------------------------------------------------

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Originator hereby authorizes the Buyer, at any time and from
time to time, to the fullest extent permitted by law, to set off, against any
obligations of such Originator to the Buyer arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Buyer to or for the credit or the account of such Originator.

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the Administrator and each Purchaser Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone
and Lyondell Chemical, jointly and severally with each Originator, agrees to pay
on demand:

(a) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable costs and
expenses incurred by such Person in connection with the enforcement of this
Agreement and the other Transaction Documents; and

(b) all stamp, franchise and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.

 

25



--------------------------------------------------------------------------------

SECTION 10.7 SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrator (for the benefit of the Purchasers)
pursuant to the Receivables Purchase Agreement, and each Originator consents to
such assignment. Each of the parties hereto acknowledges and agrees that the
Purchasers, the Purchaser Agents and the Administrator are third-party
beneficiaries of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of a Termination Event under the
Receivables Purchase Agreement, the Administrator, and not the Buyer, shall have
the sole right to exercise all such rights and related remedies.

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 1.4 of the Receivables Purchase Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.

SECTION 10.13 Limited Recourse. Except as explicitly set forth herein, the
obligations of the Buyer under this Agreement or any other Transaction Documents
to which it is a party are solely the obligations of the Buyer. No recourse
under any Transaction Document shall be had against, and no liability shall
attach to, any officer, employee, director, or beneficiary, whether directly or
indirectly, of the Buyer. The agreements in this Section 10.13 shall survive any
termination of this Agreement.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

LYB RECEIVABLES LLC, as Buyer By:   /s/ Francesco Svelto   Name: Francesco
Svelto   Title:   President and Treasurer

LYONDELL CHEMICAL COMPANY,

as Servicer

By:   /s/ Gerald A. O’Brien   Name: Gerald A. O’Brien   Title:   Vice President
and Deputy General Counsel

 

   S-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY,

as an Originator

By:   /s/ Gerald A. O’Brien   Name: Gerald A. O’Brien   Title:   Vice President
and Deputy General Counsel

EQUISTAR CHEMICALS, LP,

as an Originator

By:   /s/ Gerald A. O’Brien   Name: Gerald A. O’Brien   Title:   Vice President
and Deputy General Counsel

LYONDELLBASELL ACETYLS, LLC,

as an Originator

By:   /s/ Gerald A. O’Brien   Name: Gerald A. O’Brien   Title:   Vice President
and Deputy General Counsel

 

   S-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule I

LOCATION OF EACH ORIGINATOR

 

Originator

       

Location

Lyondell Chemical Company        Delaware Equistar Chemicals, LP        Delaware
LyondellBasell Acetyls, LLC        Delaware

 

   Schedule I-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

      

Location of Books and Records

Lyondell Chemical Company

    

1221 McKinney, Suite 700

Houston, Texas 77010 U.S.A.

Equistar Chemicals, LP

    

1221 McKinney, Suite 700

Houston, Texas 77010 U.S.A.

LyondellBasell Acetyls, LLC

    

1221 McKinney, Suite 700

Houston, Texas 77010 U.S.A.

 

   Schedule II-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule III

TRADE NAMES

Lyondell Chemical Company uses the assumed name “Lyondell Petrochimique Inc.” in
Quebec, Canada.

 

   Schedule III-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule IV

NOTICE ADDRESSES

 

LYB Receivables LLC


1221 McKinney, Suite 700, Houston, Texas 77010 U.S.A.

Attention:   Francesco Svelto Telephone:   713-309-3155 Facsimile:  
713-309-7136 Email:   Francesco.Svelto@lyondellbasell.com Lyondell Chemical
Company


1221 McKinney, Suite 700, Houston, Texas 77010 U.S.A.

Attention:   Francesco Svelto Telephone:   713-309-3155 Facsimile:  
713-309-7136 Email:   Francesco.Svelto@lyondellbasell.com Equistar Chemicals, LP


1221 McKinney, Suite 700, Houston, Texas 77010 U.S.A.

Attention:   Francesco Svelto Telephone:   713-309-3155 Facsimile:  
713-309-7136 Email:   Francesco.Svelto@lyondellbasell.com LyondellBasell
Acetyls, LLC


1221 McKinney, Suite 700, Houston, Texas 77010 U.S.A.

Attention:   Francesco Svelto Telephone:   713-309-3155 Facsimile:  
713-309-7136 Email:   Francesco.Svelto@lyondellbasell.com

 

   Schedule IV-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF PURCHASE REPORT

 

Originator:     [Name of Originator] Purchaser:     LYB Receivables LLC Payment
Date:                                          , 20             

1.      Outstanding Balance of Receivables Purchased:

2.      Fair Market Value Discount:

1/{1 + [(Prime Rate x Days’ Sales Outstanding]}

                                                     365

Where:

Prime Rate = __________

Days’ Sales Outstanding =                     

3.      Purchase Price (1 x 2) = $                     

4.      Reductions in the Purchase Price

5.      Net Purchase Price (3 – 4) = $                     

 

   Exhibit A-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit B

SUBORDINATED NOTE

New York, New York

[            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, LYB RECEIVABLES LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [            ], a
[            ] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer.

1. Purchase and Sale Agreement. This Subordinated Note is one of the
Subordinated Notes described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement dated as of September 11,
2012 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Purchase and Sale Agreement”), among the Buyer, the
Servicer, the Originator, and the other originators from time to time party
thereto. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Buyer and the
Originator.

2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Exhibit I to
the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.

“Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7, 1.8,
1.10, 1.14, 1.19, 3.1, 3.2 or 5.4 of the Receivables Purchase Agreement,
(iv) the Aggregate Capital and (v) all other obligations of the Buyer and the
Servicer that are due and payable, to (a) the Purchasers, the Purchaser Agents,
the Administrator and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Indemnified Party or Affected Person arising in connection with the Receivables
Purchase Agreement, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all interest and Discount
accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Buyer or anyone else,
to collect such interest.

 

   Exhibit B-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

“Senior Interest Holders” means, collectively, the Purchasers, the Purchaser
Agents, the Administrator and the Indemnified Parties and Affected Persons.

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

3. Interest. Subject to the Subordination Provisions set forth below, the Buyer
promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the rate of interest publicly
announced from time to time by PNC Bank, National Association, as its “base
rate”, “reference rate” or other comparable rate, as determined by the Servicer,
minus 150 basis points.

4. Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.

5. Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 365- or 366-day year.

6. Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Subordinated Note shall be made
as follows:

(a) The principal amount of this Subordinated Note shall be reduced by an amount
equal to each payment deemed made pursuant to Sections 3.3 or 3.4 of the
Purchase and Sale Agreement; and

(b) The entire remaining unpaid Purchase Price of all Receivables purchased by
the Buyer from the Originator pursuant to the Purchase and Sale Agreement shall
be paid on the Final Maturity Date.

Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Subordinated Note may be prepaid by, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.

7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Purchase and Sale Agreement.

8. Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by applicable law, the Buyer agrees to pay all expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the
Originator in seeking to collect any amounts payable hereunder which are not
paid when due.

 

   Exhibit B-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

9. Subordination Provisions. The Buyer covenants and agrees, and the Originator
and any other holder of this Subordinated Note (collectively, the Originator and
any such other holder are called the “Holder”), by its acceptance of this
Subordinated Note, likewise covenants and agrees on behalf of itself and any
Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:

(a) No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 1(n) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Subordinated Note;

(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Subordinated Note.
In order to implement the foregoing: (i) all payments and distributions of any
kind or character in respect of this Subordinated Note to which the Holder would
be entitled except for this clause (b) shall be made directly to the
Administrator (for the benefit of the Senior Interest Holders); (ii) the Holder
shall promptly file a claim or claims, in the form required in any Bankruptcy
Proceedings, for the full outstanding amount of this Subordinated Note, and
shall use commercially reasonable efforts to cause said claim or claims to be
approved and all payments and other distributions in respect thereof to be made
directly to the Administrator (for the benefit of the Senior Interest Holders)
until the Senior Interests shall have been paid and performed in full and in
cash; and (iii) the Holder hereby irrevocably agrees that the Administrator
(acting on behalf of the Purchasers), may in the name of the Holder or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of the Holder relating
to this Subordinated Note, in each case until the Senior Interests shall have
been paid and performed in full and in cash;

(c) In the event that the Holder receives any payment or other distribution of
any kind or character from the Buyer or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the

 

   Exhibit B-3    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Senior Interest Holders and shall be turned over by the Holder to the
Administrator (for the benefit of the Senior Interest Holders) forthwith. The
Holder will mark its books and records so as clearly to indicate that this
Subordinated Note is subordinated in accordance with the terms hereof. All
payments and distributions received by the Administrator in respect of this
Subordinated Note, to the extent received in or converted into cash, may be
applied by the Administrator (for the benefit of the Senior Interest Holders)
first to the payment of any and all expenses (including reasonable attorneys’
fees and legal expenses) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavoring to collect or
realize upon this Subordinated Note, and any balance thereof shall, solely as
between the Originator and the Senior Interest Holders, be applied by the
Administrator (in the order of application set forth in Section 1.4(d) of the
Receivables Purchase Agreement) toward the payment of the Senior Interests; but
as between the Buyer and its creditors, no such payments or distributions of any
kind or character shall be deemed to be payments or distributions in respect of
the Senior Interests;

(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under Section 1(n) of Exhibit IV to the Receivables Purchase
Agreement;

(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);

(f) The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrator;

(g) The Holder shall not, without the advance written consent of the
Administrator and Purchaser, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;

 

   Exhibit B-4    Purchase and Sale Agreement



--------------------------------------------------------------------------------

(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;

(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, amend and restate, or otherwise modify any
Transaction Document; and (v) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

(j) The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

(k) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to the Holder, assign or transfer any or
all of the Senior Interests, or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Senior Interests shall be and remain Senior Interests for the purposes of
these Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and

(l) These Subordination Provisions constitute a continuing offer from the Holder
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and the Administrator may proceed to enforce such
provisions on behalf of each of such Persons.

 

   Exhibit B-5    Purchase and Sale Agreement



--------------------------------------------------------------------------------

10. General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Buyer and the Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.

11. Maximum Interest. Notwithstanding anything in this Subordinated Note to the
contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by applicable law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

12. Governing Law. THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

   Exhibit B-6    Purchase and Sale Agreement



--------------------------------------------------------------------------------

13. Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

   Exhibit B-7    Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.

 

    LYB RECEIVABLES LLC   By:                             
                                                                    
Name:                                                                       
                      Title:                            
                                                                

 

   Exhibit B-8    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of                     , 20             (this
“Agreement”) is executed by                    , a                     
organized under the laws of                      (the “Additional Originator”),
with its principal place of business located at            .

BACKGROUND:

A. LYB Receivables LLC, a Delaware limited liability company (the “Buyer”) and
the various entities from time to time party thereto, as Originators
(collectively, the “Originators”), have entered into that certain Purchase and
Sale Agreement, dated as of September 11, 2012 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).

B. The Additional Originator desires to become an Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).

SECTION 2. Transaction Documents. The Additional Originator hereby agrees that
it shall be bound by all of the terms, conditions and provisions of, and shall
be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the applicable UCC) is [                    ],
and the offices where the Additional Originator keeps all of its records
concerning the Receivables is as follows:

  

 

        

 

        

 

     

 

   Exhibit C-1    Purchase and Sale Agreement



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any
otherwise applicable conflicts of law principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York). This Agreement
is executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon. This Agreement shall
be binding upon, and shall inure to the benefit of, the Additional Originator
and its successors and permitted assigns.

[Signature Pages Follow]

 

   Exhibit C-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

[NAME OF ADDITIONAL ORIGINATOR] By:                             
                                                                  
        Name:                                                               
                          Title:                    
                                                               

Consented to:

 

LYB RECEIVABLES LLC By:                             
                                                             
        Name:                                                               
                    Title:                    
                                                        

Acknowledged by:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

By:                                                                     
                              Name:                     
                                                     
        Title:                                                              
               [PURCHASER AGENTS] By:                             
                                                             
        Name:                                                               
                    Title:                    
                                                        

 

LYONDELLBASELL INDUSTRIES N.V., as Parent By:                             
                                                             
        Name:                                                               
                    Title:                    
                                                        

 

   Exhibit C-3    Purchase and Sale Agreement